MEMORANDUM *
Principal Jeffrey Cornejo appeals the district court’s order granting the motion of Dan McCullough and others (“Plaintiffs”) for a preliminary injunction in their 42 U.S.C. § 1983 action, enjoining Cornejo from arresting, or otherwise interfering with, Plaintiffs for holding signs, distributing literature and discussing abortion with students on a sidewalk adjacent to Millikan High School. We have jurisdiction under 28 U.S.C. § 1292(a)(1). The appeal comes to this panel pursuant to 9th Cir. R. 3-3.
Our review of an order granting a preliminary injunction is “limited and deferential,” Southwest Voter Registration Education Project v. Shelley, 344 F.3d 914, 918 (9th Cir.2003) (en banc), and the district court did not abuse its discretion in concluding that the Plaintiffs demonstrated sufficient likelihood of success on the merits, see id. at 917-18, and irreparable harm. Accordingly, we affirm the district *654court’s order.**
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


 Pursuant to the parties' stipulation and the district court's order of March 22, 2004, the Long Beach Unified School District is dismissed as a party.